Citation Nr: 1700360	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain prior to May 28, 2008, and in excess of 20 percent from May 28, 2008.

2.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension.

6.  Entitlement to an earlier effective date for total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

All issues except for entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed erectile dysfunction was incurred secondary to his service-connected hypertension




CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, erectile dysfunction was incurred secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The Board notes that the Veteran's private physician opined in a July 2015 letter that the Veteran's erectile dysfunction was most likely secondary to his hypertension and diabetes mellitus.  Although the examiner provided no explanation or rationale for his conclusion; the Board finds it is still entitled to probative weight.  Moreover, it is well known, even by lay adjudicators, that hypertension can be a risk factor for developing erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion.")  Given these facts, the Board finds that the evidence is at least in relative equipoise.  Accordingly, the benefit of the doubt doctrine is for application and service connection for erectile dysfunction is warranted.  


ORDER

Service connection for erectile dysfunction is granted.


REMAND

The Veteran alleges that he is entitled to ratings higher than those he is currently assigned for a bilateral knee condition, bilateral plantar fasciitis, a chronic lower back strain, and an effective date earlier than April 11, 2015 for TDIU.  For the following reasons, the Board finds further evidentiary development is necessary for these issues.

Concerning the increased rating claims, the Board finds up-to-date examinations necessary.  In January 2007, the Veteran underwent a general Compensation and Pension (C&P) examination for his back, knees, and feet.  In May 2007, the Veteran stated that his conditions had worsened.  Since that time, the VA has not provided the Veteran with the appropriate C&P examinations to assess the current nature and severity of his claimed conditions.

Lastly, the Veteran believes he is entitled to an effective date earlier than April 11, 2015 for TDIU, as he was discharged from his job in June 2008 due to an inability to physically complete his job duties, and the RO inferred a claim for TDIU as early as October 2009.  The Veteran became statutorily eligible for TDIU as of April 11, 2015.  Before that date, the Veteran was not rated as 60 percent disabled for one single disability or 70 percent disabling for two or more disabilities with at least one disability rated at 40 percent.  As the Veteran's prior disability ratings may change upon remand, thereby making him statutorily eligible for TDIU at an earlier date, the Board finds this claim inextricably intertwined with the other remanded claims.  Upon remand, the RO must first adjudicate the Veteran's claims for increased ratings for his knees, feet, and back, as well as service connection for erectile dysfunction disorder, and then decide his claim for an earlier effective date for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to assess the current nature and severity of the Veteran's service-connected chronic lumbosacral strain, to include an assessment of the Veteran's range of motion, pain, and functional impairment.

2. Schedule the Veteran for an examination with an appropriate examiner to assess the current nature and severity of the Veteran's service-connected bilateral degenerative arthritis in his knees, to include an assessment of the Veteran's range of motion, pain, and functional impairment.

3. Schedule the Veteran for an examination with an appropriate examiner to assess the current nature and severity of the Veteran's service-connected bilateral plantar fasciitis.

4. After adjudicating all of the previous issues on appeal, determine if the Veteran is eligible for TDIU earlier than April 11, 2015.  The RO is directed to consider the Veteran's submissions from the United States Postal Office demonstrating that he was discharged from work in June 2008 due to an inability to complete the physical duties of his job, as well as an RO note inferring a request for TDIU in October 2008.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


